DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of determining/identifying a best fit for a hearing assistance device shell model, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a mental process.  
Independent claims 1 and 11, in part, describe steps comprising:  receiving an image of anatomy of a patient including at least a portion of a canal aperture of an ear of the patient; generating a patient model of a portion of the anatomy of the patient, the patient model indicating at least one of a height or width of the canal aperture; using the patient model, determining a best fit model from a set of hearing assistance device shell models generated using a machine learning technique.  As such, the invention is directed to various ineligible abstract ideas, such as:  collecting data, analyzing and generating data, and providing results of the data collection, analysis, and generation.  The invention reads on a human performing data collection and mathematical calculations.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional element(s) including “one or more processors”, “a memory device containing instructions”, and “output(ting) an identification of the best fit model” .  These limitation(s) are recited at a high level of generality, and appear to be nothing more than generic computer components and extra-solution activity.  Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.  Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the element(s) individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to:  improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (identifying an ideal fit). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-10 and 12-20 are respectively dependent on the aforementioned independent claims 1 and 11, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with such details regarding the data collection, analysis, and generation.  Thus, the dependent claims merely provide additional non-structural (and predominantly mathematical and descriptive) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-20 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Allowable Subject Matter
Claims 1-20 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed is not disclosed or rendered obvious in view of the prior art of record.  The prior art of record (as cited on the attached PTO-892) fails to teach or suggest, alone or in combination, the claimed feature of determining/identifying a best fit for a hearing assistance device shell model as specifically carried out in combination within the context, interaction, and totality/entirety of the steps comprehensively recited in claims 1 and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Deichmann et al., Us 2004/0107080 A1, teach a Method For Modelling Customised Earpieces; see ABSTRACT.  Bachler et al., Us 2006/0233384 A1, teach a Method Of Manufacturing An Individually Shaped Hearing Device Or Hearing Aid; see ABSTRACT and paragraph [0008].  Boretzki et al., US 2008/0089540 A1, teach a METHOD FOR MANUFACTURING A FITTED HEARING DEVICE; see ABSTRACT.  Fonte et al., US 2015/0055086 A1, teach a METHOD AND SYTEM TO CREATE PRODUCTS; see ABSTRACT.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485. The examiner is normally off on Wednesdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad F Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/HARRY S HONG/                                                                            Primary Examiner, Art Unit 2652                                                                                                                            
July 30, 2022